Title: From George Washington to Henry Laurens, 9 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge January 9th 1778

I yesterday Evening had the honor to receive your favor of the 5th Instant with its Inclosures.
The power Congress have been pleased to vest me with for appointing Aids de Camp, I shall use with œconomy, and I will not appoint

more at any time, than shall be necessary & essential to advance the public interest. Any future appointments that may be material, will be made out of the line of the Army, if circumstances will allow it. In general this has been the case.
The proceedings of Congress for the detention of Genl Burgoyne and Army, or rather suspending their embarkation till the convention of Saratoga is explicitly ratified and notified by the Court of Britain, shall remain secret here, till they are duly announced by Congress. This procedure when known to the General will chagrine him much; For I learn by a Letter from Genl Heath, that the refusal to let his troops embark at Rhode Island, or in the Sound had given him some uneasiness.
I have nothing of importance to communicate and have only to add, that I have the honor to be with great respect Sir Yr Most Obedt servant

Go: Washington


P.S. The great diversity of Opinions prevailing as to the Operations which the Resolves of the 30th Ulto & 1 Instant should have, which give a months Extra pay, makes it necessary for me to request Congress to describe with certainty and precision the persons whom they intended should be the particular Objects of their benevolence. Without this I am certain, I shall not be able to execute the Resolves according to their intention and in a manner that will be agreable to the Army.
If such Officers and men, as were in Camp when the Resolves were passed and who continue the whole winter are the only Objects to be benefitted, It is urged, that many who have discharged their duty with fidelity—who have experienced a severe campaign to that time or till a few days before—who may be now out of Camp, and yet be here in the course of the Winter will be excluded. For Example All Officers and men on furlough, though they should have been long from their Homes before, perhaps much longer in many instances than many who remain, & whose private and family necessities oblige ’em to be absent. Those who have fallen sick from their services & who are in Hospitals or the Country—Detachments on command, these would be excluded. Such discriminations, I believe, will give great disgust and uneasiness. It is difficult in cases of this nature to draw a proper line of distinction and impossible to do it in such a way as to give satisfaction. I do not mean to enlarge upon the subject, my only wish is to have it precisely ascertained, who are to be included & paid, and who are not under the Resolves, that I may not on the one hand act contrary to public intention—and on the other give cause of complaint and perhaps do wrong to Individuals.
Knowing the difficulty of drawing a proper line and the disgust and

murmurings that ever attend discriminations, were I to advise upon the subject, Only such Officers and Men should be excluded, since Extra pay has been determined on, as are absent from Camp without regular authority, or such as may abuse Indulgencies regularly obtained. It has been observed by some and perhaps with propriety, that there are Officers & men now in Camp or who may be shortly in, who have no superior claim to merit—whose affairs are not so pressing, or who have already had indulgencies—or who from their being nearer their Friends & connections have had Opportunities of seeing them frequently—of ordering their concerns and visiting their Homes, Once, twice or perhaps oftner in the Campaign, whilst they who were more remote were precluded from any of these advantages & were constantly on duty. These considerations will have their weight in the scale of disgust with the parties interested. For my part, tho the Resolves were founded in principles of generosity—were intended to reward merit and promote the service, from the difficulties attending the execution, I wish they had never been made, especially as I believe, Officers and Men would in a little time have become tolerably well reconciled to their Quarters. I have the Honor to be with great respect, Sir Your Most Obedt servt


Go: Washington
